EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT THIS AGREEMENT is made effective as of the 31st day of July, 2008. BETWEEN: CROSSHAIR EXPLORATION & MINING CORP., a British Columbia company, having its principal business office at Suite 1240 - 1140 West Pender Street, Vancouver, British ColumbiaV6E4G1. (the “Company”) AND: JOSEPH J. MILLER, businessman, of 3038 West 42nd Avenue, Vancouver, British ColumbiaV6N3H2 (“Executive”) WHEREAS the Company wishes to employ the Executive to provide the services hereinafter described; NOW THEREFORE, in consideration of the premises and the mutual agreements set forth below the parties hereto agree as follows: 1. SERVICES, POSITION AND TERM (a) The Company will employ the Executive, and the Executive will serve the Company, on the terms and conditions set out herein. (b) The Executive will hold the position of Chief Financial Officer, and perform those services normally or usually associated with the position of a senior executive officer, and such other duties consistent with the position of Chief Financial Officer as may from time to time reasonably be delegated to the Executive by the Company (the “Services”).The Executive acknowledges that the effective performance of the Services may require that the Executive travel from time to time as required by the Company. (c) The Executive will be employed to perform the Services for a term commencing September 2, 2008 (the “Commencement Date”) and the Executive’s employment will continue until terminated in accordance with the provisions of this Agreement (the “Term”). 2. PERFORMANCE BY EXECUTIVE The Executive will perform the Services in a competent and efficient manner, and will carry out all lawful instructions and directions from time to time given by the Company’s Board of - 1 - Directors.The Executive will devote 100% of his working time and attention to the affairs of the Company. 3. COMPENSATION AND BENEFITS 3.1 Salary The
